Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 1, 2021.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 11/01/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	Applicant failed to reply to every ground of rejection set forth in the prior Office action mailed 06/02/2021, as required by 37 CFR 1.111(b). In particular, Applicant failed to reply to the prior rejection over claims 23-24 under 35 U.S.C. 103 as set forth on pages 15-18 in the prior Office action. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.


Amendments
           Applicant's amendments, filed November 1, 2021, is acknowledged. 
	Applicant has amended claims 1, 5, 9, and 14.
	Claims 8, 11-12, 17-18 are cancelled.
	Claims 1-7, 9-10, 13-16, 19-24 are pending.


	
Priority
This application is a National Stage of International Application No. PCT/EP2016/066972 filed July 15, 2016, claiming priority based on European Patent Application No. EP15177291 filed July 17, 2015. 

Claim rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 13-16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Agasti et al., “Supramolecular Host–Guest Interaction for Labeling and Detection of Cellular Biomarkers”, Angew. Chem. Int. Ed., 2012, 51, 450 –454, in view of Wang et al. “Host−Guest Interaction of Adamantine with a β‑Cyclodextrin- Functionalized AuPd Bimetallic Nanoprobe for Ultrasensitive Electrochemical Immunoassay of Small Molecules”, Anal. Chem. 2013, 85, 6505−6510; van den Berg et al. "Immunohistochemical Detection of the CXCR4 Expression in Tumor Tissue Using the Fluorescent Peptide Antagonist Ac-TZ14011-FITC", Translational Oncology (2011) 4, 234-240, of record in IDS; Kuil et al. “Imaging agents for the chemokine receptor 4 (CXCR4)” Chem. Soc. Rev., (2012), 41, 5239–5261, of record in IDS; Dubacheva et al. “Designing multivalent probes for tunable superselective targeting” PNAS (May 2015), 112 (18) 5579-5584, of record in IDS; and Zhao et al. “Chemistry and material science at the cell surface”, Materials Today, 2010, Vol. 13, No. 4, pages 14-21.
This rejection is reiterated under the same grounds set forth in the prior Office action mailed 06/02/2021. A response to Applicant’s traversal follows this reiterated rejection.
Regarding claim 1, Agasti discloses a functionalized in vitro cell comprising a cell surface biomarker bound to a ligand, wherein said ligand is linked to a first guest molecule, and wherein said first guest molecule is noncovalently bound to a host functional group that is part of a first multivalent host structure, wherein the first multivalent host structure forms a first layer of functionalization (see page 450, third paragraph, “Herein, we present a modular labeling strategy, in which host–guest interactions between β-cyclodextrin (CD) and adamantane (ADA) are used as the coupling mechanism between NPs [nanoparticles] and antibodies (Scheme 1). This approach employs a two-step NP-labeling strategy, where CD-modified antibodies (CD–Abs) are used for primary target binding and subsequent noncovalent coupling with ADA-modified NPs.”; and SCHEME 1 on page 451, “CD–Abs against the biomarker of interest were initially targeted to cells and then used as scaffolds for coupling ADA–MFNPs [ADA-modified magneto-fluorescent nanoparticles] in live cells by host–guest complexation between CD and ADA.”).
Agasti teaches that the guest molecule is β-cyclodextrin and the host molecule is adamantane. In other words, Agasti teaches that β-cyclodextrin is linked to the ligand and adamantane to the multivalent host structure. See Scheme 1 on page 451. The instant claims recite that the guest molecule is adamantane and the host molecule is β-cyclodextrin. In other words, the instant claims recite that adamantane is linked to the ligand and β-cyclodextrin to the multivalent host structure. Prior to the effective filing date of the instantly claimed invention, Wang is considered relevant prior art for teaching that the guest molecule is adamantane and the host molecule is β-cyclodextrin. In other words, Wang teaches that adamantane is linked to the ligand and prima facie obvious to one of ordinary skill in the art to modified the functionalized cell, as taught by Agasti, wherein adamantane is the guest molecule linked to the ligand and β-cyclodextrin is the host molecule of the multivalent host structure, as taught by Wang, with a reasonable expectation of success because Wang reduces to practice said guest-host interaction on an antigen-modified electrode surface (see ABSTRACT). An artisan would be motivated to modified the functionalized cell, as taught by Agasti, wherein adamantane is the guest molecule linked to the ligand and β-cyclodextrin is the host molecule of the multivalent host structure, as taught by Wang, because Wang teaches that said “host−guest interaction strategy provides a universal labeling approach for signal amplification and significantly demonstrates proof-of-concept for the detection of small molecules” (page 6506, col. 1). Furthermore, Wang teaches that (1) the “small size” and “steric advantages” of adamantane (ADA) allowed a “large amount” of ADA-labeled antibody to bind to the targeted surface and (2) that “[t]he small size of ADA allowed more ADA to be bound to a single antibody to achieve multiple labels for the binding event, which amplified the detectable signal” (see Conclusions on page 6509).
With respect to the limitation “wherein the ligand is a peptide or a small molecule”, in Scheme 1 on page 451, Agasti teaches that the ligand is an antibody. However, on page 450, first paragraph, Agasti discloses: “most labeling methods rely on the use of direct NP [nanoparticle]–ligand conjugates, wherein affinity ligands (e.g. antibodies, peptides) are covalently attached to the surface of NPs.” In other words, Agasti suggests that the affinity ligand may be an antibody or a peptide. Moreover, prior to the effective filing date of the instantly claimed invention, Berg teaches 
Agasti discloses wherein the first multivalent host structure comprises a nanoparticle (i.e. “scaffold molecule”) (See SCHEME 1 on page 451, “CD–Abs against the biomarker of interest were initially targeted to cells and then used as scaffolds for coupling ADA–MFNPs in live cells by host–guest complexation between CD and ADA”; and see also Figure S9a on pages 28-29 of the Supporting Information to Agasti). Compare to page 25, lines 31-35, of the instant specification: “Other preferred scaffold structures that could be applied in the methods of the present invention to generate multivalent structures comprising guest or host functional groups are ... nanoparticles”. Prior to the effective filing date of the instantly claimed invention, Dubacheva is considered relevant prior art for teaching multivalent probes utilizing “host-guest interactions” between adamantane (“guest”) and β-cyclodextrin (“host”), wherein the targeted surface is functionalized with adamantane, and wherein β-cyclodextrin is part of a multivalent host structure comprising a “polymeric scaffold”. See Figures 1A and 3B; page 5579, col. 2, “To this end, we develop a well-defined and tunable experimental model system based on HA [hyaluronan] as polymeric scaffold and host–guest interactions”; and first paragraph on page 5580). Dubacheva further teaches that the 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the functionalized cell, as taught by Agasti, wherein the first multivalent host structure comprises a scaffold polymer, as taught by Dubacheva, with a reasonable expectation of success because Dubacheva reduces to practice multivalent interactions between scaffold polymers and surfaces utilizing guest-host interactions between adamantane and β-cyclodextrin. An artisan would be motivated to modify the functionalized cell, as taught by Agasti, wherein the first multivalent host structure comprises a scaffold polymer, as taught by Dubacheva, because Dubacheva teaches that such scaffold polymers (probes) allow the binding of several receptors simultaneously and therefore can “sharply discriminate” between cells comprising different receptor densities (a property referred to as “superselective” binding) (see Significance on page 5579).
Regarding claim 2, Agasti discloses the functionalized in vitro cell comprising one or more further layers of functionalization, wherein subsequent layers of functionalization are formed by alternating layers of multivalent host and guest structures which are non-covalently bound to one another (see page 452, col. 1, “Successive labeling with the CD–ADA system is a convenient strategy for signal amplification. Figure S9a in the Supporting Information shows an amplification method that is based on the alternating attachment of VT680-conjugated ADA–MFNPs and fluorescein isothiocyanate (FITC)-conjugated CD–MFNPs to cell surfaces.”; and Figure S9a on pages 28-29 of the Supporting Information to Agasti).
Regarding claims 3 and 7, Agasti discloses wherein an outer layer of functionalization formed by a multivalent host or guest structure, hereinafter referred to as outer layer of host-guest functionalization, is further functionalized with one or more functional end-groups; and wherein the functional end-group is an imaging label (see page 450, col. 2, second full paragraph, “We used MFNPs, which consist of an iron oxide core and a dextran shell modified with fluorochromes (VivoTag 680; VT680), as labeling agents.”; see also page 452, col. 1, “Successive labeling with the CD–ADA system is a convenient strategy for signal amplification. Figure S9a in the Supporting Information shows an amplification method that is based on the alternating attachment of VT680-conjugated ADA–MFNPs and fluorescein isothiocyanate (FITC)-conjugated CD–MFNPs to cell surfaces.”).
Regarding claim 4, Agasti discloses wherein a host functional group, which is present in said first multivalent host structure is non-covalently bound to a second guest molecule that is linked to a functional end-group (see page 452, col. 1, “Successive labeling with the CD–ADA system is a convenient strategy for signal amplification. Figure S9a in the Supporting Information shows an amplification method that is based on the alternating attachment of VT680-conjugated ADA–
Regarding claims 5-6, Agasti discloses wherein a host functional group of the first multivalent host structure is non-covalently bound to a guest functional group of a first multivalent guest structure, wherein the first multivalent guest structure forms a second layer of functionalization; and wherein a guest functional group, which is present in said first multivalent guest structure is non-covalently bound to a host molecule that is linked to a functional end-group (see page 452, col. 1, “Successive labeling with the CD–ADA system is a convenient strategy for signal amplification. Figure S9a in the Supporting Information shows an amplification method that is based on the alternating attachment of VT680-conjugated ADA–MFNPs and fluorescein isothiocyanate (FITC)-conjugated CD–MFNPs to cell surfaces.”; and Figure S9a on pages 28-29 of the Supporting Information to Agasti).
Regarding claims 9-10, Agasti discloses wherein said cell comprises a plurality of cell surface biomarkers each bound to a respective ligand, wherein said ligand is linked to a first guest molecule, and wherein said first guest molecule is non-covalently bound to a host functional group of a multivalent host structure, said multivalent host structure forming a first layer of functionalization; and wherein the plurality of cell surface biomarkers comprises one or more types of cell surface biomarkers (see page 451, col. 1, “The CD–ADA method was then applied to label various surface receptors in live cells. SK-BR-3, A431, and HCT-116 cells were labeled with ADA–MFNPs by targeting their overexpressed markers, HER2/neu, EGFR (epidermal growth factor receptor), and EpCAM (epithelial cell adhesion molecule), respectively.”).
Regarding claim 13, Agasti discloses the functionalized in vitro cell for use in therapy (see page 450, first paragraph, “The ability to target nanoparticles to specific disease entities also has therapeutic and imaging implications.”; and pages 453-454, joining paragraph, “We are currently prima facie obvious over the cited references.
Regarding claim 14, Agasti discloses a method for functionalizing cells, comprising the steps of:
a) Maintaining a selection of cells in vitro, wherein said cells are selected based on the presence of a cell surface biomarker of choice on the cell surface of said cells;
b) Incubating said cells with a ligand that is able to bind to said cell surface biomarker, wherein said ligand is linked to a first guest molecule;
c) Allowing the ligand to interact with said cell surface biomarker;
d) Incubating said cells with a first multivalent host structure; and
	e) Allowing the first multivalent host structure to non-covalently interact with said first guest molecule; in order to obtain functionalized in vitro cells comprising a first layer of functionalization
	(See pages 450-451, joining paragraph, “Live mammalian SK-BR-3 cells were targeted through a two-step labeling method (Scheme 1), wherein cells were first incubated with CD–Abs (CD–HER2/neu) for primary target binding, and subsequently coupled to ADA–MFNPs.”; and SCHEME 1 on page 451, “CD–Abs against the biomarker of interest were initially targeted to cells and then used as scaffolds for coupling ADA–MFNPs in live cells by host–guest complexation between CD and ADA.”; see also page 23 of Supporting Information to Agasti, “In a typical labeling experiment, 105 cells were incubated in C-PBS containing CD-Abs (10 μg/mL) for 20 minutes at room temperature. Following aspiration and centrifugation, the cells were mixed with ADA-MFNP (40 μg/mL).”).
Regarding claim 19, Agasti discloses wherein an outer layer of functionalization formed by a multivalent host or guest structure, hereinafter referred to as outer layer of host-guest functionalization, is further functionalized with one or more functional end-groups; and wherein the functional end-group is an imaging label (see page 450, col. 2, second full paragraph, “We used MFNPs, which consist of an iron oxide core and a dextran shell modified with fluorochromes (VivoTag 680; VT680), as labeling agents.”; see also page 452, col. 1, “Successive labeling with the CD–ADA system is a convenient strategy for signal amplification. Figure S9a in the Supporting Information shows an amplification method that is based on the alternating attachment of VT680-conjugated ADA–MFNPs and fluorescein isothiocyanate (FITC)-conjugated CD–MFNPs to cell surfaces.”).
	Regarding claim 20, the method for making the functionalized cells according to claim 14 is prima facie obvious over the cited references, as indicated above. Therefore, the functionalized cell of claim 20 (i.e. the product made) is prima facie obvious over the cited references (see SCHEME 1 on page 451).
Regarding claims 15-16, as indicated above, Agasti discloses forming a first layer of functionalization by first incubating the cells with a ligand linked to a guest molecule and then, subsequently, incubating the cells with a host structure (see pages 450-451, joining paragraph, “Live mammalian SK-BR-3 cells were targeted through a two-step labeling method (Scheme 1), wherein cells were first incubated with CD–Abs (CD–HER2/neu) for primary target binding, and subsequently coupled to ADA–MFNPs.”). Agasti further discloses successive amplification steps of alternating attachment of host structures and guest molecules (see page 451, col. 1, “Successive labeling with the CD–ADA system is a convenient strategy for signal amplification. Figure S9a in the Supporting Information shows an amplification method that is based on the alternating attachment of VT680-conjugated ADA–MFNPs and fluorescein isothiocyanate (FITC)-conjugated CD–MFNPs prima facie obvious over the cited references
Regarding claim 22, Agasti discloses a method for imaging of cells the method comprising the steps of:
a) Functionalizing the cells relevant for imaging by the method for functionalizing cells, wherein at least one of the one or more functional end-groups is an imaging label; and
b) Subjecting the cells to imaging of the introduced functional groups on the surface of said cell.
(See page 450, col. 2, second full paragraph, “We used MFNPs, which consist of an iron oxide core and a dextran shell modified with fluorochromes (VivoTag 680; VT680), as labeling agents.”; page 451, col. 1, “The CD–ADA method was then applied to label various surface receptors in live cells. SK-BR-3, A431, and HCT-116 cells were labeled with ADA–MFNPs by targeting their overexpressed markers, HER2/neu, EGFR (epidermal growth factor receptor), and EpCAM (epithelial cell adhesion molecule), respectively.”; and Figure 2 on page 452).
	Regarding claim 21, Agasti discloses a method for diagnosing a disease the method comprising the steps of:
	a) Functionalizing the cells relevant for the diagnosis of a disease in an in vitro sample by the method for functionalizing cells; and
	b) Subjecting the cells to detection of the introduced functional groups on the surface of said cell.
.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agasti et al., “Supramolecular Host–Guest Interaction for Labeling and Detection of Cellular Biomarkers”, Angew. Chem. Int. Ed., 2012, 51, 450 –454, in view of  Wang et al. “Host−Guest Interaction of Adamantine with a β‑Cyclodextrin- Functionalized AuPd Bimetallic Nanoprobe for Ultrasensitive Electrochemical Immunoassay of Small Molecules”, Anal. Chem. 2013, 85, 6505−6510; van den Berg et al. "Immunohistochemical Detection of the CXCR4 Expression in Tumor Tissue Using the Fluorescent Peptide Antagonist Ac-TZ14011-FITC", Translational Oncology (2011) 4, 234-240, of record in IDS; Kuil et al. “Imaging agents for the chemokine receptor 4 (CXCR4)” Chem. Soc. Rev., (2012), 41, 5239–5261, of record in IDS; Dubacheva et al. “Designing multivalent probes for Zhao et al. “Chemistry and material science at the cell surface”, Materials Today, 2010, Vol. 13, No. 4, pages 14-21, as applied to claims 1-7, 9-10, 13-16, 19-22, above; in further view of Dutta et al., “Synthetic Chemoselective Rewiring of Cell Surfaces: Generation of Three-Dimensional Tissue Structures”, J. Am. Chem. Soc. 2011, 133, 8704–8713, of record in specification.
This rejection is reiterated under the same grounds set forth in the prior Office action mailed 06/02/2021. A response to Applicant’s traversal follows this reiterated rejection.
	Regarding claim 23, Agasti does not teach using the functionalized in vitro cell in a method for inducing cell-cell interactions. With respect to claim 23, and prior to the effective filing date of the instantly claimed invention, Dutta is considered relevant prior art for teaching a method for inducing cell-cell interactions comprising the steps of:
a) Functionalizing two groups of cells, such that the outer layer of functionalization of the first group is complementary to the outer layer of functionalization of the second group; and
b) Allowing the two groups of cells to interact with one another
(see ABSTRACT, “Herein, we develop and employ a strategy to induce specific and stable cell-cell contacts in 3D through chemoselective cell-surface engineering based on liposome delivery and fusion to display bio-orthogonal functional groups from cell membranes. This strategy uses liposome fusion for the delivery of ketone or oxyamine groups to different populations of cells for subsequent cell assembly via oxime ligation.”; and Figure 3 on page 8707, “Two fibroblast populations were cultured separately with ketone- (1) or oxyamine- (2) containing liposomes. Because of the presence of a positively charged liposome, fusion occurred, producing ketone- (3) and oxyamine- (5) tethered cells. Upon mixing these cell populations, clustering and tissue-like formation, based on chemoselective oxime conjugation, occurred.”).
prima facie obvious to one of ordinary skill in the art to utilize the functionalized in vitro cell, as taught by Agasti, in a method for inducing cell-cell interactions, as taught by Dutta, with a reasonable expectation of success because Dutta demonstrates that cell-cell interactions can be induced by functionalizing two groups of cells, such that the outer layer of functionalization of the first group is complementary to the outer layer of functionalization of the second group and allowing the two groups of cells to interact with one another (see Figure 3 on page 8707). An artisan would be motivated to utilize the functionalized in vitro cell, as taught by Agasti, in a method for inducing cell-cell interactions, as taught by Dutta, in order to study cell-cell communication through physical contact in vitro or to provide a platform for tissue engineering technologies (see Dutta, ABSTRACT, “Proper cell-cell communication through physical contact is crucial for a range of fundamental biological processes including, cell proliferation, migration, differentiation, and apoptosis and for the correct function of organs and other multicellular tissues. The spatial and temporal arrangements of these cellular interactions in vivo are dynamic and lead to higher-order function that is extremely difficult to recapitulate in vitro. The development of three-dimensional (3D), in vitro model systems to investigate these complex, in vivo interconnectivities would generate novel methods to study the biochemical signaling of these processes, as well as provide platforms for tissue engineering technologies.”). 
Regarding claim 24, Dutta teaches a method for targeting cells to an organic surface or a surface of another cell, the method comprising the steps of:
a) Functionalizing the cells relevant for targeting; and
b) Targeting said cells to the organic surface or surface of another cell, wherein said surfaces comprise a target recognized by the one or more targeting groups introduced on the surface of the cell.
.

Response to Arguments
Applicant’s remarks filed 11/01/2021 have been carefully considered, but are not found persuasive. 
Applicant argues that Examiner relies on inappropriate hindsight analysis. See page 7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this 

Applicant argues that Wang and Dubcheva are not analogous prior art because Wang and Dubcheva relate to modifying inorganic surfaces, as opposed to cell surfaces. Applicant further argues that there is no reasonable expectation of success in combining the teachings of Agasti with Wang and Dubcheva because “cell are difficult to predict” and inorganic surfaces are “significantly simpler than cells”. See page 7 of Applicant’s reply. This argument is reiterated as item #1 and #3 on pages 9-10 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Wang and Dubcheva are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one of ordinary skill in the art would have recognized that studies relating to modification of inorganic surfaces, such as Wang and Dubcheva, is relevant to modification of cell surfaces, such as Agasti, and accordingly that studies relating to modification of inorganic surfaces may be translated to modification of cell surfaces. Indeed, Agasti initially performs an experiment targeting a functionalized gold-coated surfaces (i.e. inorganic surfaces) before targeting cell surfaces (pages 450-451). In addition, Dubcheva expressly suggests that the experiments targeting inorganic surfaces are useful for targeting cell surfaces (e.g. see page 5584, col. 1, “Thus, far, we have adopted a ‘surface-centric’ point of view, and described how the properties of multivalent polymers can be tuned to superselectively target a desired surface density of binding sites. This perspective is useful, e.g., for the development of probes to target 

Applicant further argues that there is no suggestion that the peptides of Berg and Kuil can be used the host-guest functionalised systems of Agasti, which uses antibodies. See item #2 on pages 9-10 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as set forth in the rejection, Berg teaches cell labeling using functionalized Ac-TZ14011 peptide derivatives (see ABSTRACT, “One relatively novel biomarker that may become more important in therapy and diagnostics is the chemokine receptor 4 (CXCR4). Ac-TZ14011 peptide derivatives, functionalized with a radiolabel, can be used for molecular imaging of tumors”). In addition, Kuil teaches that using functionalized T140 peptide derivatives (e.g. Ac-TZ14011) for cell labeling has a “big advantage” over antibodies because the peptide derivatives can be made in relatively large quantities and at low costs (see Abstract; see pages 5256-5257, joining paragraph). Thus, the ordinary artisan would be motivated to use a peptide for cell labeling, as opposed to an antibody, because peptide derivatives can be made in relatively large quantities and at low costs as compared to antibodies.

Applicant’s arguments are further not persuasive because they rely on the “ligand”, as recited in the claims, not being an antibody. See especially pages 8-9 of Applicant’s reply. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the ligand is not an antibody) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims do not recite that the ligand is not an antibody. Moreover, there is no definition found in Applicant’s disclosure that the terms “small molecule” and “peptide” exclude antibodies. Indeed, one of ordinary skill in the art would have recognized that there are molecules larger than antibodies and therefore antibodies are “small” in comparison to larger molecules.

The remainder of Applicant’s arguments were previously presented, and the Examiner responded to said arguments in the prior Office action mailed 06/02/2021. Accordingly, Examiner’s response to said previously presented arguments is reproduced below:
Applicant argues that Agasti does not teach or suggest each and every limitation of the claims. In particular, Applicant argues that Agasti does not teach (1) the “guest” molecule (i.e. the molecule linked to the ligand) is cyclodextrin, (2) the ligand is a peptide or small molecule, and (3) the multivalent structure comprises a scaffold polymer. See page 7 of arguments. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth in the rejection:

(2) Agasti suggests that the ligand may be an antibody or a peptide (page 450, first paragraph, “most labeling methods rely on the use of direct NP [nanoparticle]–ligand conjugates, wherein affinity ligands (e.g. antibodies, peptides) are covalently attached to the surface of NPs”). Moreover, Berg teaches cell labeling using functionalized Ac-TZ14011 peptide derivatives (see ABSTRACT, “One relatively novel biomarker that may become more important in therapy and diagnostics is the chemokine receptor 4 (CXCR4). Ac-TZ14011 peptide derivatives, functionalized with a radiolabel, can be used for molecular imaging of tumors”), and Kuil teaches that using functionalized T140 peptide derivatives (e.g. Ac-TZ14011) for cell labeling has a “big advantage” over antibodies because the peptide derivatives can be made in relatively large quantities and at low costs (see Abstract; see pages 5256-5257, joining paragraph). Thus, the ordinary artisan would be motivated to use a peptide for cell labeling, as opposed to an antibody, because peptide derivatives can be made in relatively large quantities and at low costs as compared to antibodies.
(3) Dubacheva teaches multivalent probes utilizing “host-guest interactions” between adamantane (“guest”) and β-cyclodextrin (“host”), wherein β-cyclodextrin is part of a multivalent host structure comprising a “polymeric scaffold”. See Figures 1A and 3B; page 5579, col. 2, “To this end, we develop a well-defined and tunable experimental model system based on HA [hyaluronan] as polymeric scaffold and host–guest interactions”; and first paragraph on page 5580). 

Applicant argues an advantage and “unexpected result” of the claimed invention is that the use of a multivalent scaffold polymer permits the crosslinking of receptors, while the nanoparticle of Agasti cannot (see page 7). To support this argument, Applicant cites a data taken from post-filing art 

    PNG
    media_image1.png
    507
    1053
    media_image1.png
    Greyscale

See page 8 of Applicant’s remarks. Applicant’s remarks have been carefully considered, but are not found persuasive. 
As an initial matter, MPEP 609.05(c) instructs “consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner”. Accordingly, the portion of the disclosure by Rood cited by Applicant is being considered by the Examiner.
Examiner further notes that the term “crosslink” or “crosslinking” is not found in the instant specification or the post-filing art of Rood cited by Applicant. Therefore, it is unclear what Applicant means by “crosslinking of receptors”. For the sake of argument, Examiner will presume that by “crosslinking of receptors” Applicant means that more than one receptor is simultaneously bound to the multivalent “host” structure. 
First, the arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports multivalent scaffold molecule (i.e. multivalent nanoparticle; see Scheme 1 on page 451), and not a monovalent scaffold molecule. Thus, Applicant has not presented objective evidence which factually supports Applicant’s assertion that the multivalent scaffold molecule (i.e. nanoparticle), as taught by Agasti, does not permit the “crosslinking of receptors”.
Second, it appears from the Rood disclosure (in the passage cited by Applicant) that the “crosslinking of receptors” may be dependent on the length of the polymer: “Individual CXCR4 receptors have a diameter of approximately 4 to 5 nm, based on the crystal structure of CXCR4 obtained from the RCSB protein data bank (PDB code 3OE0). Although the distance between CXCR4 receptors on the membrane is unknown, it is reported that they can cluster in groups. When assuming a spherical structure, Cy50.5CD10PIBMA39 has a hydrodynamic diameter of 2.8 nm in water but, when unfolded, the polymer length is approximately 24 nm (based on the estimated bond lengths of one subunit, times the number of subunits in the polymer). Hypothetically, this should allow simultaneous interactions with multiple (clustered) Ac-TZ14011-Ad functionalized CXCR4 receptors. The longer Cy3 l .5CD72PIBMA389 polymer (hydrodynamic diameter -11.7 nm; unfolded > 200 nm) should allow such multivalent interactions even more”. However, the instant claims do not recite a polymer length, and therefore the claims embrace polymer lengths significantly lower than the polymer lengths disclosed by Rood.
Third, as set forth in the rejection, Dubacheva teaches that use of a multivalent scaffold polymer (“host” structure) permits the simultaneous binding of more than one receptor (referred to as “superselective” binding) (See Figures 1A and 3B; page 5579, col. 2, “To this end, we develop a well-defined and tunable experimental model system based on HA [hyaluronan] as polymeric scaffold Multivalent probes that bind several receptors simultaneously potentially can sharply discriminate between different receptor densities”; emphasis added). Thus, Applicant’s alleged “unexpected result” appears to be recognized by Dubacheva.

Applicant argues that an advantage of the claimed invention is that the use of peptides/small molecules, as opposed to antibodies, reduces the risk of inducing an undesirable immune response and Applicant points to page 20, lines 31-33, of the specification as originally filed, which discloses that the ligand is preferable not an antibody (see item “i” on page 9). Applicant’s remarks have been carefully considered, but are not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Agasti suggests that the ligand may be an antibody or a peptide (page 450, first paragraph, “most labeling methods rely on the use of direct NP [nanoparticle]–ligand conjugates, wherein affinity ligands (e.g. antibodies, peptides) are covalently attached to the surface of NPs”). Moreover, Berg teaches cell labeling using functionalized Ac-TZ14011 peptide derivatives (see ABSTRACT, “One relatively novel biomarker that may become more important in therapy and diagnostics is the chemokine receptor 4 (CXCR4). Ac-TZ14011 peptide derivatives, functionalized with a radiolabel, can be used for molecular imaging of tumors”), and Kuil teaches that using functionalized T140 peptide derivatives (e.g. Ac-TZ14011) for cell labeling has a “big advantage” over antibodies because the peptide derivatives can be made in relatively large quantities and at low costs (see Abstract; see pages 5256-5257, joining paragraph). 

Applicant argues that an advantage of the claimed invention is that linking adamantane, as opposed to cyclodextrin, to the peptide/small molecule ensures that the affinity of the peptide/small molecule for its target is “preserved” and that the “relatively large” size and hydrophilicity of cyclodextrin adversely affects the affinity of the peptide/small molecule for its target (item “ii” on page 9). Applicant’s remarks have been carefully considered, but are not found persuasive.  The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s assertions that (1) linking adamantane, as opposed to cyclodextrin, to the peptide/small molecule ensures that the affinity of the peptide/small molecule for its target is “preserved” and (2) that the “relatively large” size and hydrophilicity of cyclodextrin adversely affects the affinity of the peptide/small molecule for its target. Because Applicant’s argument fails to present objective evidence which factually supports Applicant’s assertions, Applicant’s secondary considerations are impossible to evaluate.

Applicant argues that an advantage of the claimed invention is that the multivalent structure is “less likely” to non-specifically interact with the cell surface due to the hydrophilic nature of cyclodextrin, that the multivalent structure “aids in membrane stability” by forming a bridge between different peptide/adamantane or small molecule/adamantane conjugates bound to the cell surface, that the invention provides a “reliable” supramolecular platform for “reliable” coverage of the cell “which can act as a platform for additional therapeutic or diagnostic entities”, and that the “homogeneous presentation of the functionalizations may help drive strong immune responses” 
First, the arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s assertions that (1) the multivalent structure is “less likely” to non-specifically interact with the cell surface due to the hydrophilic nature of cyclodextrin, (2) that the multivalent structure “aids in membrane stability” by forming a bridge between different peptide/adamantane or small molecule/adamantane conjugates bound to the cell surface, (3) that the invention provides a “reliable” supramolecular platform for “reliable” coverage of the cell “which can act as a platform for additional therapeutic or diagnostic entities”, and (4) that the “homogeneous presentation of the functionalizations may help drive strong immune responses”. Because Applicant’s argument fails to present objective evidence which factually supports Applicant’s assertions, Applicant’s secondary considerations are impossible to evaluate.
Second, it is not clear what is meant by (1) a “reliable” supramolecular platform for “reliable” coverage of the cell “which can act as a platform for additional therapeutic or diagnostic entities” and (2) a “homogeneous presentation of the functionalizations”. Nonetheless, the instant claims do not recite “additional therapeutic or diagnostic entities” and a “homogeneous presentation of the functionalizations”. To the extent Applicant is referring to the recited “functional end-groups”, the instant claims do not require the “homogeneous presentation” of the functional end-groups or that the functional end-groups provide a “platform for additional therapeutic or diagnostic entities”. Furthermore, claim 1 does not even recite “functional end-groups”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633